DETAILED ACTION
Claims 1-22 are presented here.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handschuh et al. (US PGPUB No. 2013/0051552).
Regarding claim 1. Handschuh does disclose, a device comprising: 
a memory unit to store a secret seed value, and to store an incoming indication of a number of required iterations [Handschuh, (PUFs are used for authentication and secret key storage). para. 0014, The computing device further comprises a physically unclonable function (PUF).];
a deterministic Pseudo-Random Number Generator (PRNG), to receive as input said secret seed value, and to generate a candidate value [Handschuh, (Corresponding to deterministic PRNG, key generation is based on deterministic algorithm para. 0019), para. 0027, the key generator may search for primes by testing a sequence of prime number candidates for primality. The sequence may be a linear sequence starting with the seed. The seed may be used to initialize a pseudorandom number generator to generate the sequence.], and 
a deterministic sequential modification unit, to iteratively modify said candidate value for said number of required iterations [Handschuh, para. 0046, one way to compute the prime number candidates from the seed, is to generate the odd numbers starting from the seed. From the seed and the index the correct prime number may be directly computed. In this way the arithmetical difference between the seed and the prime number is surprisingly short, of the order of the natural logarithm (also written as `In`) of the seed. Accordingly, by encrypting the first cryptographic key by representing one or more of its constituent prime numbers as differences the storage requirements of the encrypted first cryptographic key is smaller than the storage requirements of the unencrypted first cryptographic key would be.];
a prime number re-generator to output, as a confirmed prime number, the candidate value as sequentially modified for said number of required iterations [Handschuh, para. 0045, (Corresponding to a prime number regenerated, during the usage phase a prime number is regenerated as opposed to enrolment time)) If one knows how the prime number candidates are generated from the seed and how many prime numbers were tested one can regenerate the prime number during the usage phase much faster. During the usage phase the prime number candidates are regenerated but not tested…Once the same number of prime number candidates have been generated during the usage phase as during the enrollment phase the correct prime number is found.].

Regarding claim 2. Handschuh does disclose, the device of claim 1, wherein the memory unit further stores an additional data item [Handschuh, para. 0014, the computing device for obtaining a first cryptographic key during an enrollment phase according to the invention comprises a key generator for generating the first cryptographic key in dependence upon a seed. The computing device is configured for storing the first cryptographic key on a storage of the computing device for later cryptographic use of the first cryptographic key on the computing device during a usage phase coming after the enrollment phase.];
 wherein the deterministic PRNG utilizes as input both the secret seed value and the additional data item [Handschuh, para. 0027, the sequence may be a linear sequence starting with the seed. The seed may be used to initialize a pseudorandom number generator to generate the sequence.]. 

Regarding claim 3. Handscuh does disclose, the device of claim 2, wherein the additional data item comprises at least one of: 
a hash value of the secret seed value [Handschuh, para. 0132, producing the seed may use any of a number of cryptographic primitives. For example, the output may be hashed.];
 a portion of a hash value of the secret seed value;
 a hash value of a portion of the secret seed value; 


Regarding claim 4. Handschuh does disclose, the device of claim 2, wherein the additional data item comprises at least a portion of a data integrity value that is generated from one or more of: 
the secret seed value [Handschuh, para. 0136, this secret may also be used as a seed value. The computing device 100 may use that seed as a basis for private/public key generation. ];
 the number of required iterations;
an initial candidate value generated by an initial run of the deterministic Pseudo-Random Number Generator (PRNG) seeded by the secret seed value;
 a final re-generated prime candidate value. 

Regarding claim 5. Handschuh does disclose, the device of claim 2, wherein the additional data item comprises at least one of: 
a unique Key-ID of said device;
 a unique User-ID of said device [Handschuh, (Corresponding to user identification as with additional data), para. 0024, for example during the enrollment phase an identification of a future user of the computing device may be uploaded. For example, the computing device may be used as an Electronic Passport wherein during the enrollment phase the identification of its user is uploaded. An identification may be cryptographically linked to the first cryptographic key, for example by signing the identification and storing the signature.]; 
a unique Device-ID of said device; 
a unique serialization identifier of said device. 

Regarding claim 6. Handschuh does disclose, the device of claim 1, wherein said memory unit is to store incoming final-values of six iterations counters [Handschuh, (Corresponding to final values of six iteration counters the Euler's phi function that counts the number of positive integers with p and q as two large prime numbers achieving final values as well as the Miller-Rabin primality test.)  Para. 0171, during enrolment, primes are generated from the first and second seed. One possibility is to implement a `next prime` function. The next prime function produces the next prime number larger than a given seed. One may test a number for primality using a primality test. For example, the Miller-Rabin primality test repeated an appropriate number of times, say six times. ];
 wherein said prime number generator is to sequentially search for two prime numbers (P, Q) and two respective sets of prime factors (P1, P2; Q1, Q2), that comply with pre-defined conditions, by iteratively modifying candidate values of said two prime numbers and said prime factors until reaching said incoming final-values of all iterations counters and/or comparison conditions [Handschuh, (Using an encryption function and Euler's phi function that counts the number of positive integers with p and q as two large prime numbers achieving final values)para. 0161, RSA is a public key cryptosystem which uses a pair comprising a private and a public key. A private RSA key comprises two large primes p and q, and the public key comprises the product n=pq of these two primes. Encryption may be achieved by raising a message m, which is to be encrypted, to the power of a public exponent e modulo the public modulus n, and decryption may be achieved by raising the resulting cipher text c to the power of the secret exponent d modulo the public modulus n. Herein d is chosen such that ed=1 modulo EulerPhi(n). (EulerPhi represents Euler's phi function).]. 

Regarding claim 7. Handschuh does disclose, the device of claim 1, further comprising: 
a cryptographic unit to utilize said confirmed prime number in at least one operation selected from [Handschuh, para. 0027, the key generator may search for primes by testing a sequence of prime number candidates for primality. The sequence may be a linear sequence starting with the seed.]: 
an encoding operation [], 
a decoding operation [],
 a cryptographic operation [Handschuh, para. 0044, generating the first cryptographic key comprises obtaining a prime number. The first cryptographic key comprising multiple key components, at least one of the key components being the prime number. Obtaining the prime number comprises generating in dependency on and determined by the seed candidate prime numbers and testing the candidate prime numbers for primality until the prime number is obtained. An index indicates a number of candidate prime numbers which were tested to obtain the prime number. Encrypting the first cryptographic key comprises representing the prime number with the index.]. 

Regarding claim 8. Handschuh does disclose, the device of claim 1, further comprising: 
a wireless communication receiver to wirelessly receive from a remote server, over a secure wireless communication link, said incoming indication of number of required iterations [Handschuh, 0142, Sender-receiver 170 may comprise an antenna for wireless communication. Sender-receiver 170 may comprise a connector for connecting to a wire. Sender-receiver 170 may be configured for WiFi, Ethernet, Intranet, Internet, etc.]. 
Regarding apparatus claim 10 that is same or similar limitations as device claim 1, and similarly is rejected.

Regarding claim 11. Handschuh does disclose, the apparatus of claim 10, further comprising:
 a wireless communication transmitter to transmit to a remote device, via a secure wireless communication link, a message indicating said current value of said iterations counter [Handschuh, 0142, Sender-receiver 170 may comprise an antenna for wireless communication. Sender-receiver 170 may comprise a connector for connecting to a wire. Sender-receiver 170 may be configured for WiFi, Ethernet, Intranet, Internet, etc.]; 
[Handschuh, Para. 0140, Before a message is sent or after a message has been received by sender-receiver 170 it may be processed by further cryptographic module 160.], and (ii) said secret seed value [Handschuh, para. 0041, Sizes of cryptographic keys can be predicted in advance and are relatively short when compared to messages. In this situation a fast way to encrypt the first cryptographic key is to compute a difference between these two strings. In particular when the second encryption key comprises, or is equal to the seed, an efficient implementation of deriving the seed, deriving the second cryptographic key and encrypting the first cryptographic key is obtained.], and (iii) said additional data-item [Handschuh, para. 0014, the computing device for obtaining a first cryptographic key during an enrollment phase according to the invention comprises a key generator for generating the first cryptographic key in dependence upon a seed.]. 

Regarding claim 12. Handschuh does disclose, the apparatus of claim 10, wherein the generator of reduced-size representations of prime numbers is to generate a reduced-size representation of said confirmed prime which comprises said current value of said iterations counter [Handschuh, 0045, 0048, if the prime number candidate is a prime, the prime number generation is finished. If one knows how the prime number candidates are generated from the seed and how many prime numbers were tested one can regenerate the prime number during the usage phase much faster. (Para. 0048), (Corresponding to the re-size prime number), a most significant part of the seed may remain fixed, while a least significant part of the seed is varied in a pseudo random manner, wherein the most significant part and the least significant part together form the whole of the seed. For example, the least significant part may be half of the size of the seed, or a fixed number of bits, e.g., 32 bits.]. 

Regarding claim 13. Handschuh does disclose, the apparatus of claim 10, wherein the generator of reduced-size representations of prime numbers is to generate a reduced-size representation of said confirmed prime [Handschuh, 0045, if the prime number candidate is a prime, the prime number generation is finished. If one knows how the prime number candidates are generated from the seed and how many prime numbers were tested one can regenerate the prime number during the usage phase much faster.] which comprises a difference between (i) said confirmed prime number [Handschuh, para. 0045, Once the same number of prime number candidates have been generated during the usage phase as during the enrollment phase the correct prime number is found. ], and (ii) an initial candidate value generated by said deterministic PRNG unit [Handschuh, para. 0181, a sequence of pseudorandom numbers may be generated and tested for primality until a prime number is found.]. 

Regarding claim 14. Handschu does disclose, the apparatus of claim 10, wherein the generator of reduced-size representations of prime numbers is to generate a reduced-size representation of said confirmed prime which comprises a result of a [Handschuh, 0048, a most significant part of the seed may remain fixed, while a least significant part of the seed is varied in a pseudo random manner, wherein the most significant part and the least significant part together form the whole of the seed. For example, the least significant part may be half of the size of the seed, or a fixed number of bits, e.g., 32 bits.  (Corresponding to XOR and k-bits or digits a difference or an offset can be operated on after confirmed prime), para. 0175, Once the primes are found, a distance, such as a difference or an offset may be computed between the original seed, i.e. the first and second seed and the identified primes. This distance is referred to as Dp and Dq. This distance can be the binary exclusive-or (XOR) distance, i.e. the exclusive or between the generated primes and the seed. The distance may also be the arithmetic difference, or any other appropriate distance function. ]. 

Regarding apparatus claim 15 that is same or similar to device claim 6, and similarly is rejected.

Regarding claim 16. Handschuh does disclose, a device comprising: 
a memory unit to store a secret seed value [Handschuh, (PUFs are used for authentication and secret key storage). para. 0014, The computing device further comprises a physically unclonable function (PUF).]; 
[Handschuh, para. 0027, the key generator may search for primes by testing a sequence of prime number candidates for primality. The sequence may be a linear sequence starting with the seed. The seed may be used to initialize a pseudorandom number generator to generate the sequence.];
a deterministic sequential modification unit, to iteratively modify said candidate value for one or more iterations via a deterministic value-modification function [Handschuh, para, 0046, , one way to compute the prime number candidates from the seed, is to generate the odd numbers starting from the seed. From the seed and the index the correct prime number may be directly computed. In this way the arithmetical difference between the seed and the prime number is surprisingly short, of the order of the natural logarithm (also written as `In`) of the seed.];
 at least one of:
a prime number generator [Handschuh, para. 0044, the first cryptographic key comprising multiple key components, at least one of the key components being the prime number.], comprising: 
a primality testing unit, to determine that a particular candidate value is a confirmed prime, and to output a current value of an iterations counter upon reaching said confirmed prime [Handschuh, para. 0045, each prime number candidate is tested to see if it is a prime number. If the prime number candidate is not a prime it is discarded and a next prime number candidate is generated. If the prime number candidate is a prime, the prime number generation is finished.];
[Handschuh, 0045, if the prime number candidate is a prime, the prime number generation is finished. If one knows how the prime number candidates are generated from the seed and how many prime numbers were tested one can regenerate the prime number during the usage phase much faster.]; 
a prime number re-generator [Handschuh, para. 0045, During the usage phase the prime number candidates are regenerated but not tested ], 
to receive as input an incoming indication of a number of required iterations [Handschuh, para. 0045, if one knows how the prime number candidates are generated from the seed and how many prime numbers were tested one can regenerate the prime number during the usage phase much faster. During the usage phase the prime number candidates are regenerated but not tested.], 
to cause said deterministic sequential modification unit to iteratively modify said candidate value for said number of required iterations, wherein an iterations counter is incremented upon each iteration of said deterministic sequential modification unit [Handschuh, para. 0045, 0134, Once the same number of prime number candidates have been generated during the usage phase as during the enrollment phase the correct prime number is found. (Para. 0134, FIG. 1), Preferably, key generator 110 uses a deterministic algorithm so that the same first cryptographic key would be produced if the same output were to be forwarded to seed derivation module 115. Using a deterministic algorithm in seed derivation module 115 has the advantage that the first cryptographic key is directly linked to the hardware of computing device 100. ],
and to output, as a confirmed prime number, the candidate value as sequentially modified for said number of required iterations [Handschuh, para. 0045, If one knows how the prime number candidates are generated from the seed and how many prime numbers were tested (e.g., iteration) one can regenerate the prime number during the usage phase much faster. During the usage phase the prime number candidates are regenerated but not tested. Once the same number of prime number candidates have been generated during the usage phase as during the enrollment phase the correct prime number is found.]. 

Regarding claim 17. Handschuh does disclose, the device of claim 16, wherein the device comprises both the prime number generator and the prime number re-generator, implemented as two co-located units within a same housing, and having shared access to said secret seed value [Handschuh, para. 0045, 0138, FIG. 1, (corresponding to prime number generator and regenerator as units in a the same housing and sharing access to the seed) figure 1 a computing device has a physically unclonable function 150 producing a bit-string as a seed to the PRNG, key generator 110 using deterministic algorithm and memory or storage 130 connected to encryption module that is connected 125 and PUF.].
 
Regarding claim 18. Handschuh does disclose, the device of claim 16, further comprising: 
[Handschuh, para. 0179, the distances Dp and Dq may be stored on storage 130, possibly together with the activation code. Dp and Dq can be stored in clear format.]; 
wherein said prime number generator generates full-length confirmed prime numbers, and writes reduced-size representations of confirmed prime numbers into said storage unit [Handschuh, para. 0046, Accordingly, by encrypting the first cryptographic key by representing one or more of its constituent prime numbers as differences the storage requirements of the encrypted first cryptographic key is smaller than the storage requirements of the unencrypted first cryptographic key would be.];
 wherein said prime-number re-generator reads from said storage unit reduced-size representations of confirmed prime numbers, and re-generates said confirmed prime numbers [Handschuh, para. 0046, For example, one way to compute the prime number candidates from the seed, is to generate the odd numbers starting from the seed. From the seed and the index the correct prime number may be directly computed. In this way the arithmetical difference between the seed and the prime number is surprisingly short, of the order of the natural logarithm (also written as `In`) of the seed.]. 

Regarding claim 19. Handschuh does disclose, the device of claim 16, wherein the device comprises both the prime number generator and the prime number re-generator, implemented as two co-located units within a same housing, and having [Handschuh, para. 0045, 0138, FIG. 1, (corresponding to prime number generator and regenerator as units in a the same housing and sharing access to the seed) figure 1 a computing device has a physically unclonable function 150 producing a bit-string as a seed to the PRNG, key generator 110 using deterministic algorithm and memory or storage 130 connected to encryption module that is connected 125 and PUF.]; 
wherein a single deterministic PRNG serves both the prime number generator and the prime number re-generator [Handschuh, para. 0027, (Corresponding single PRNG the initial PRNG serves as one), the sequence may be a linear sequence starting with the seed. The seed may be used to initialize a pseudorandom number generator to generate the sequence. (Para. 0045), If one knows how the prime number candidates are generated from the seed and how many prime numbers were tested one can regenerate the prime number during the usage phase much faster.];
 wherein a single deterministic sequential modification unit serves both the prime number generator and the prime number re-generator [Handschuh, para. 0172, One may also use speeded-up prime generation to check the next odd numbers by increments of 2, until one of them is not a multiple of any small prime. For example one may perform trial division with all primes below 100. The exact number of such small primes to be tested may be optimized according to the platform it is computed on. Then apply a primality test to check if the number is a prime. When the probability is sufficiently high that the number is not composite, output the first prime p. Then, start over with the second seed and output the second prime q.]. 
Regarding method claim 20 that is same or similar to limitations of claim 1 and 16, and is similarly rejected.

Regarding claim 21. Handschuh odes disclose, the method of claim 20, comprising: 
upon performance of said particular number of modification-iterations of said candidate value, outputting a latest candidate value as a re-generated already-confirmed prime number [Handschuh, para. 0171, 0181, One may test a number for primality using a primality test. For example, the Miller-Rabin primality test repeated an appropriate number of times, say six times. (Para. 0181) Note that it is not necessary to generate the prime number candidates in a linear sequence. Instead a sequence of pseudorandom numbers may be generated and tested for primality until a prime number is found. An index representing the number of tested prime candidates allows fast reconstruction of the prime.]. 

Regarding claim 22. Handschuh does disclose, the method of claim 20, comprising: 
utilizing said re-generated already-confirmed prime number in a cryptographic operation [Handschuh, para. 0171, 0178, One may test a number for primality using a primality test. For example, the Miller-Rabin primality test repeated an appropriate number of times, say six times. (Para. 178), this method generates a first cryptographic key which comprises as key components two prime numbers. The prime numbers are generated by generating a number of prime candidates and testing them for primality until the prime number is found.]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Handschuh et al. (US PGPUB No. 2013/0051552) in view of Nemiroff et al (US PGPUB No. 2016/0197724).
Regarding claim 9. The combination of Handschuh and Nemiroff does disclose, the device of claim 1. Handschuh does not explicitly disclose, wherein said prime number generator outputs said confirmed prime number without performing any primality testing of any candidate value.
However, Nemiroff does disclose, wherein said prime number generator outputs said confirmed prime number without performing any primality testing of any candidate value [Nemiroff,  para. 0046, FIG. 3 and 5,  (Corresponding to without performing any primality testing once the prime number is found), the number of times the output of the pseudo-random number generator must be fed back to the input of the pseudo-random number generator in order to generate a prime number based on a given seed value is the same in both embodiments. Therefore, the embodiment of FIG. 5 does not require primality testing, because the use of the stored count values with the stored input value will generate the same prime numbers that were generated by the embodiment of FIG. 3.]. 
Handschuh and Nemiroff are in the same field of endeavors as they both are pertinent to information processing and encrypting information.
Therefore, it would have been obvious to one of ordinary skilled in art before the effective filing date of claimed invention to modify the teachings of Handschuh that is related to a computing device for obtaining a first cryptographic key during an enrollment phase, the computing device comprising a key generator for generating the 
Conclusion
The prior art of record and not relied upon is considered pertinent to application’s disclosure:
US PGPUB No. (2021/0126788) to Kitazawa disclose, a terminal exchanges a common key generated using a seed, the randomness of which was recognized in advance, with a verification server. The terminal generates verification data using a plurality of measured values from a noise source. The terminal encrypts the verification data with the common key and transmits the verification data to the verification server. The verification server verifies the randomness of verification data obtained by decrypting the encrypted verification data with the common key.
US PGPUB No. (2020/0328886) to Newton disclose, a method and system for generating a private cryptographic key for use in a secure cryptogram for transmission between a first entity and a second entity.
US PGPUB No. (2017/0346632) to Coulier disclose, a method to generate prime numbers on board a portable device, said method comprising the steps of, each time at least one prime number is requested: when available, retrieve results from previously performed derivation calculation or, if not, select a start point for derivation; process derivation calculation to converge towards a prime number; if a prime number is found, store it and restart derivation calculation from a new start point; stop the derivation calculation after a predetermined amount of time; store intermediate results to be used a next time a prime number will be requested; output a stored prime number.
US PGPUB No. (2007/0121934) to Futa disclose, a prime calculating apparatus for achieving prime calculation where producing identical primes is avoided by simple management techniques. The prime calculating apparatus stores a known prime q and management information unique in the use range of primes. The prime calculating apparatus reads the management information; generates random information R based on the read management information; reads prime q; calculates prime candidate N, according to N=2.times.random information R.times.prime q+1, using the read prime q and generated random information R; tests whether the calculated prime candidate N is a prime; and outputs the calculated prime candidate N as a prime when the primality of the calculated prime candidate N is determined. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S SHAMS whose telephone number is (571)272-3406. The examiner can normally be reached Monday-Friday 8:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S SHAMS/Examiner, Art Unit 2434       
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434